DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of depression in the reply filed on February 25, 2022, is acknowledged.
Claim of Priority
	The instant claims have established priority to at least the following application serial nos. 17/071,925.  Specifically, the limitation of dextromethorphan hydrobromide does not appear to have priority before the filing of application serial no. 16/290,653.
 As an additional note, the examiner did not apply multiple references by the instant inventor that are duplicative of the references cited below.  The reference cited below in the double patenting rejections that qualify as prior art could be applied identically to the instant claims that are directed to the treatment of depression for those reasons set forth in the double patenting rejections and those reasons set forth below in the § 103 rejections over Tabuteau.

Status of the Claims
Claims 1-8, 10-12, 14-16, and 18-21 are pending.  Claims 10, 14, and 18 are withdrawn.  Claims 1-8, 11, 12, 15, 16, and 19-21 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12, 15, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuteau (US2017/0304229) (cited in IDS).
Tabuteau teaches administration of bupropion with dextromethorphan in a subject that is an extensive metabolizer of bupropion.  Administration is for at least eight consecutive days.  Further, a subject can be treated with depression, treatment-resistant depression, nicotine addiction, major depression, (par. 12), Alzheimer’s disease, agitation in Alzheimer’s disease, (par. 128), among other conditions. Dextromethorphan can be administered in a dosage of about 10 mg to about 500 mg, about 50 mg, about 180 mg. See par. 240 and 242.  Bupropion is administered in broad dosage ranges from about 40 mg to about 300 mg. See prior art claim 16, e.g.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed method in view of Tabuteau.  One would be motivated to do so because the claimed agents are taught to be administered to the same subject population.  As such, and absent evidence to the contrary, the same and/or a substantially similar result would occur.  There is a reasonable and predictable expectation of success in arriving at the claimed methods in view thereof.

Claims 1-8, 11, 12, 15, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuteau (US2016/0375008) (cited in IDS).
Tabuteau teaches administration of bupropion with dextromethorphan in a subject that is an extensive metabolizer of bupropion.  Administration is for at least eight consecutive days.  Further, a subject can be treated with depression, treatment-resistant depression, and major depression, (par. 120), and Alzheimer’s disease (par. 132), as well as nicotine abuse (par. 136).  Dextromethorphan can be administered in a dosage of about 10 mg to about 500 mg, about 50 mg, about 180 mg. See par. 176.  Bupropion is administered in broad dosage ranges from about 100 mg to about 120 mg. See prior art claim 4, e.g.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed method in view of Tabuteau.  One would be motivated to do so because the claimed agents are taught to be administered to the same subject population.  As such, and absent evidence to the contrary, the same and/or a substantially similar result would occur.  There is a reasonable and predictable expectation of success in arriving at the claimed methods in view thereof.

Claims 1-8, 11, 12, 15, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No.  5,166,207(cited in IDS), in view of Kotlyar et al. (J Clin Psychopharmacol. 2005 Jun;25(3):226-9) (cited in IDS), and in view of Reese et al. (Drug Metab Dispos. 2008 Jul;36(7):1198-201) (cited in IDS).
US 5,166,207 teaches a method for enhancing the delivery of dextromethorphan for the treatment of a neurological disorder wherein the method involves administering to a patient an amount of a cytochrome P450IID6 enzyme inhibitor such as quinidine and fluoxetine, sufficient to block the degradation of dextromethorphan, and an amount of dextromethorphan, sufficient to treat a neurological disorder (abstract, column 2, lines 28-40, column 3, lines 14-30, column 3, lines 14-30, and column 3, line 64-column 4, line 3). US 5,166,207 also teaches that dextromethorphan is rapidly metabolized to dextrorphan which is eliminated from the body as a sulfate conjugate and the compounds (cytochrome P450IID6 enzyme inhibitors) inhibit the cytochrome P450IID6 enzyme which is responsible for the O-demethylation of dextromethorphan to dextrorphan (column, lines 49-58). US 5,166,207 further teaches that the O-demethylation of dextromethorphan is carried out by the human cytochrome P450IID6 in the liver and consequently, individuals lacking the expression of this enzyme eliminate larger quantities of dextromethorphan in their urine and little or minimal amounts of dextrorphan (column 3, lines 30-38). US 5,166,207 further teaches that this information has provided the basis for using the dextromethorphan metabolic ratio of (urinary dextromethorphan/urinary dextrorphan) as a screening tool for identifying subjects with deficiencies in cytochrome P450IID6 expression and a metabolic ratio <0.30 indicates extensive metabolism (column 3, lines 39-56). In addition, US 5,166,207 discloses that while the chronic administration of 120 mg of dextromethorphan per day for one week (7 consecutive days) resulted in extremely low plasma levels of dextromethorphan or levels which were less than 5 ng/ml, treatment with 150 mg of quinidine increased metabolic ratio substantially and resulted in dextromethorphan plasma levels which ranged from 28-46 ng/ml 10-12 hours after a single 60 mg dose of dextromethorphan (Column 5, line 56-68 and Table I-II). Increased plasma levels of dextromethorphan and dextromethorphan metabolic ratio of (urinary dextromethorphan/urinary dextrorphan) means decrease in dextrophan plasma level and increase in the metabolic lifetime 
The reference does not specifically disclose bupropion as P450IID6 enzyme inhibitor. Also, it does not specifically disclose co-administering bupropion and dextromethorphan for at least two, five, six, or eight consecutive days. 
Kotlyar et al. disclose the study to assess the effect of bupropion on cytochrome p450 2D6 (CYP2D6) in which dextromethorphan (DM, 30 mg oral dose) was administered to smokers at baseline and after 17 days of treatment with either bupropion sustained-release (150 mg twice daily) or matching placebo (abstract). Kotlyar et al. further state that urinary dextromethorphan/dextrorphan metabolic ratios (DM/DX ratio) were calculated after an 8-hour urine collection, urinary concentrations of DM and DX were quantified and in those receiving active medication, the dextromethorphan/dextrorphan ratio increased significantly at the second assessment relative to the first (0.012 ± 0.012 vs. 0.418 ± 0.302; P < 0.0004) while no such change was observed in those randomized to placebo (0.009 ± 0.010 vs. 0.017 ± 0.015; P = NS) (abstract, p277, col 1, para 2-3, and Figure 1). Kotlyar et al. further state that at baseline, all subjects were phenotypically extensive CYP2D6 metabolizers (metabolic ratio <0.3); after treatment, 6 of 13 subjects receiving bupropion, but none of those receiving placebo, had metabolic ratios consistent with poor CYP2D6 metabolizers (abstract). Kotlyar et al. teach that bupropion is therefore a potent inhibitor of CYP2D6 activity (abstract).  In addition, Kotlyar et al. disclose that plasma concentration of  bupropion’s major metabolites, hydroxybupropion, threohydroxybupropion, and erythrohydroxybupropion are known to exceed that of bupropion and therefore contribute to the observed inhibition (p228, col 2, para 1). 
et al. disclose that metabolites of bupropion such as hydroxybupropion, erythrohydrobupropion, and threohydrobupropion are more potent competitive CYP2D6 inhibitors in vivo than bupropion (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use bupropion as P450IID6 enzyme inhibitor in combination with dextromethorphan for a patient in need of treatment with dextromethorphan as taught by US 5,166,207 because of the following reasons. US 5,166,207 teaches that any compounds inhibiting cytochrome P450IID6 enzyme which is responsible for the O-demethylation of dextromethorphan to dextrorphan can be used for increasing plasma levels of dextromethorphan and metabolic life time of dextromethorphan. Kotlyar et al. teaches that bupropion is as potent an inhibitor of CYP2D6 as fluoxetine and increases the dextromethorphan/dextrorphan ratio when dextromethorphan is co-administered. In addition, Kotlyar et al. further disclose that plasma concentration of  bupropion’s major metabolites, hydroxybupropion, threohydroxybupropion, and erythrohydroxybupropion are known to exceed that of bupropion and therefore contribute to the observed inhibition and Reese et al. disclose that metabolites of bupropion such as hydroxybupropion, erythrohydrobupropion, and threohydrobupropion are more potent competitive CYP2D6 inhibitors in vivo than bupropion. Thus, one of ordinary skill in the art would have been motivated to substitute a known CYP2D6 inhibitor such as quinidine and fluoxetine with another CYP2D6 inhibitor including bupropion and its active metabolites such as hydroxybupropion on the reasonable expectation that hydroxybupropion would also increase plasma level and metabolic lifetime of dextromethorphan (decreasing dextrorphan) by inhibiting metabolism from dextromethorphan to dextrorphan via its CYP2D6 inhibitory activity as evidence  et al. and Reese et al. One of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. 
		With regard to administering period, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize administration period to attain desired therapeutic outcome. In addition, US 5,166,207 discloses chronic administration of dextromethorphan per day for one week (7 consecutive days) with P450IID6 enzyme inhibitor such as quinidine. Thus, those of ordinary skill in the art would have readily optimized administration period as determined by good medical practice, the clinical condition of the individual patient, and patient’s response to initial administration, and depending on which types of dosage forms (immediate-release or controlled release) and administration routes (oral, parenteral, topical, etc.) are used.  
		With regard to the plasma levels of dextrophan and dextromethorphan, the prior art in combination teach, motivate, and suggest the same method steps as instantly claimed (i.e. co-administering dextromethorphan and a cytochrome P450IID6 enzyme inhibitor such as bupropion to a patient in need of treatment with dextromethorphan, thus those would be expected outcomes when dextromethorphan and a cytochrome P450IID6 enzyme inhibitor such as bupropion are co-administered. It should be noted that products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-Myers Squibb, 246 F.3d at 1376. Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the . 

Claims 1-8, 11, 12, 15, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Galer et al., (US2006/0167032) (cited in IDS).
Galer teaches compositions for treating depression comprising at least one GABA analog in extended release form and at least one nontoxic NMDA antagonist in an immediate release form. See prior art claim 32.  Further, the NMDA antagonist is DEX. See prior art claim 37.  Further, the composition can comprise a component (c) in both the extended release and the immediate release forms.  See prior art claim 50.  Additionally, component (c) can be bupropion. See prior art claim 52.  This means that Galer is teaching a composition comprising immediate release DEX and extended release BUP.  The components can be present as a pharmaceutically acceptable salt form. See par.’s 7, 68, 73, e.g.  The compositions can comprise diluents, lubricants, binders, and other excipients.  Further, the composition is in solid form. See par. 144.  Dosages for an oral form of DEX can be range from 10 mg per kg body weight up to 750 mg. See par. 79.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Absent evidence to the contrary, a person of ordinary skill in the art would administer BUP/DEX to treat a nicotine addiction.  Further, the claimed concentrations would be optimized through routine experimentation.  The prior art teaches that monotherapy with DEX or BUP was not effective while the combination was significantly effective.  

Claims 1-8, 11, 12, 15, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Glick et al., (US2002/0103109) (cited in IDS).
Glick teaches treating addiction disorders by administering a combination of agents including bupropion/dextromethorphan. See Example 6.  These agents are not taught for treating depression. 
Glick teaches methods and compositions for treating addiction disorders, including nicotine addiction. See abstract.  The composition includes a composition comprising dextromethorphan as a first compound and bupropion as a second compound. See par. 7.  A patient is meant to be a human, generally. See par. 24.  Figures 11 and 12 show the effects of various drug combinations on nicotine self-administration, including a combination of DM and BUP.  See par.'s 20 and 21.  The nicotinic receptor antagonist can be administered in a concentration range of 0.01 mg/kg to about 10 mg/kg of a patient's body weight per day.  This 7 mg to 350 mg per day. See par. 33.  The Figures administer both BUP and DM in concentrations of 5 mg/kg and 10 mg/kg. See par.’s 64 and 65.  Glick concluded:  All six drug combinations, including dextromethorphan/bupropion, but none of the drugs administered alone, significantly decreased nicotine self-administration. See par. 72.  Further, the dose can be administered in a single dose or multiple doses or even continuously. See par. 34.
The examiner notes that the instant claims are directed towards treating nicotine addiction with a combination of BUP and DEX.  Glick teaches the combination of DEX/BUP on nicotine self-administration.  “All six combination…but none of the drugs administered alone, significantly decreased nicotine self-administration.” See par. 72.  Further, the dosage of each agent can range from 0.01 to about 5 mg/kg. See prior art claim 12.  This range substantially overlaps the ranges presently claimed.  
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicants can rebut a prima facie case of obviousness by showing the criticality of the change. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.... In such a situation, the applicant 

Double Patenting Rejections (Provisional and Non-Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10, 11, 14, 15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of the following U.S. Patent Nos.
9,700,553 (claims 1-30);
9,198,905 (claims 1-18);
9,205,083 (claims 1-14);
9,238,032 (claims 1-20);
9,168,234 (claims 1-12);
9,402,844 (claims 1-18);
9,278,095 (claims 1-17) ;
9,314,462 (claims 1-17);
9,375,429 (claims 1-27) ;
9,370,513 (claims 1-28); 
9,402,843 (claims 1-18); 
9,408,815 (claims 1-30): 
9,457,025 (claims 1-30); 
9,421,176 (claims 1-19); 
9,457,023 (claims 1-25);
9,474,731 (claims 1-29);
9,486,450 (claims 1-30); 
9,707,191 (claims 1-30); 
10,064,857 (claims 1-30);
10,105,327 (claims 1-28);
10,772,850 (claims 1-28);
10,780,064 (claims 1-23);
10.786,469 (claims 1-24);
10,799,497 (claims 1-14);
10,874,665 (claims 1-15);
10,881,657 (claims 1-9);
10,894,046 (claims 1-27);
10,925,842 (claims 1-20);
10,933,034 (claims 1-12);
10,940,124 (claims 1-20);
10,945,973 (claims 1-29);
10,966,942 (claims 1-20);
10,966,974 (claims 1-12);
11,020,389 (claims 1-18);
11,129,826 (claims 1-23); and
11,147,808 (claims 1-29).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the patents cited above are drawn to a method of administering a combinations of dextromethorphan and bupropion or its  metabolite such as hydroxybupropion, threohydroxybupropion, or erythrohydroxybupropion to a human being in need of treatment with dextromethorphan  once or twice a day for at least 8 consecutive days for increasing plasma level or metabolic lifetime of dextromethorphan wherein the human being is an extensive or non-poor metabolizer of dextromethorphan.  Further, the daily dose of dextromethorphan falls within the claimed range and/or is an optimizable parameter through nothing more than routine experimentation. Thus, the instant claims would have been obvious over the claims of the patents cited above. The subject populations and combinations claimed are the same and/or obvious variants thereof.
Claims 1-7, 10, 11, 14, 15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following pending claims of copending Application Nos. 
15/164,767 (claims 1-29)
15/206,057 (claims 1-29);
15/213,283 (claims 1-30);
15/216,545 (claims 1-29); 
15/224,233 (claims 1-30), 
15/236,290 (claims 1-30), 
15/238,182 (claims 1, 3-19, and 21-32);
15/263,138  (claims 1-30);
15/599,163 (claims 1-30);
15/621,882 (claims 1-30);
15/645,939 (claims 1-30);
15/647,069 (claims 1-30);
15/647,852 (claims 1-30);
15/688,660 (claims 1-30);
15/691,532 (claims 1-30); 
15/695,995 (claims 1-30); and
17/030,129 (claims 1-30). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the patents cited above are drawn to a method of administering a combinations of dextromethorphan and bupropion or its  metabolite such as hydroxybupropion, threohydroxybupropion, or erythrohydroxybupropion to a human being in need of treatment with dextromethorphan  once or twice a day for at least 8 consecutive days for increasing plasma level or metabolic lifetime of dextromethorphan wherein the human being is an extensive or non-poor metabolizer of dextromethorphan.  Further, the daily dose of dextromethorphan falls within the claimed range and/or is an optimizable parameter through nothing more than routine experimentation. Thus, the instant claims would 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628